DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, 22, & 24- 25 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Graesslin et al (U.S. PGPub # 2012/0086449).
Regarding Independent Claim 1, Graesslin teaches:
A magnetic resonance imaging scan method, comprising: 


    PNG
    media_image1.png
    441
    310
    media_image1.png
    Greyscale

Regarding Claim 2, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches prior to performing the imaging scan, the method further comprises determining scan parameters for performing the imaging scan based on information of the implant device in the tested object (See Fig. 1 Elements 18 & 18a and Fig. 2 and associated text. See Paragraphs 0011 & 0050.), the parameters associated with the implant device including one or a plurality of the scan parameters (See Fig. 1 Element 12 & Fig. 2 and associated text. See Paragraphs 0011 & 0050.).
Regarding Claim 3, Graesslin teaches all elements of claim 2, upon which this claim depends.
Graesslin teaches the information of the implant device is obtained by receiving information input by a user via an input device of a magnetic resonance imaging system (See Fig. 1 Elements 10, 12, & 32. See Fig. 2 and associated text. See Paragraphs 0011 & 0050.), or by accessing to a tested object information memory (See Fig. 1 Element 16.).
Regarding Claim 4,
Graesslin teaches the determining scan parameters for performing the imaging scan based on the information of the implant device in the tested object comprises: obtaining rated scan parameters corresponding to the implant device based on the information of the implant device so as to obtain the scan parameters for performing the imaging scan (Paragraphs 0021-0027 wherein data regarding implant devices is used in conjunction with the safe operation of the MR device.).
Regarding Claim 5, Graesslin teaches all elements of claim 4, upon which this claim depends.
Graesslin teaches the rated scan parameters are obtained by accessing to a database storing the information of the implant device and the corresponding rated scan parameters (Paragraphs 0021-0027 wherein data regarding implant devices is used in conjunction with the safe operation of the MR device. See fig. 1 Elements 32, 34, & 36.).
Regarding Claim 6, Graesslin teaches all elements of claim 2, upon which this claim depends.
Graesslin teaches the information of the implant device is obtained based on at least one scan from the group consisting of a pre-scan, a whole-body rough scan, and a calibration scan, and comprises location information of the implant device relative to a scan center of a magnetic resonance imaging system (See Fig. 1 Elements 10, 12, & 32. See Fig. 2 and associated text. See Paragraphs 0011 & 0050.).
Regarding Claim 7, Graesslin teaches all elements of claim 6, upon which this claim depends.
Graesslin teaches determining scan parameters for performing the imaging scan based on the information of the implant device in the tested object comprises: 
Regarding Claim 8, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches the parameters associated with the implant device are displayed in a display unit of a magnetic resonance imaging system (See Fig. 1 Elements 10, 12, & 32. See Fig. 2 and associated text. See Paragraphs 0011 & 0050.).
Regarding Claim 9, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches the parameters associated with the implant device include one or more parameters from the group consisting of a gradient magnetic field intensity, a radio frequency magnetic field intensity, a main magnetic field spatial gradient intensity, a temperature, and a specific absorption rate (SAR) (Paragraphs 0003, 0027, 0032 and elsewhere.).
Regarding Claim 10, Graesslin teaches all elements of claim 9, upon which this claim depends.
Graesslin teaches
Regarding Claim 11, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches when the values of the parameters exceed preset thresholds thereof, a corresponding warning is issued (Paragraphs 0025-0027.).
Regarding Claim 12, Graesslin teaches all elements of claim 11, upon which this claim depends.
Graesslin teaches when the values of the parameters exceed preset thresholds thereof, a warning is issued by changing the safety status of the parameters (Paragraphs 0025-0028.).
Regarding Claim 13, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches the method further comprises: adjusting corresponding scan parameters based on the safety status of the parameters associated with the implant device and performing a new imaging scan based on the adjusted scan parameters (Paragraph 0003.).
Regarding Independent Claim 14, Graesslin teaches:
A magnetic resonance imaging scan method, comprising: 
performing at least one scan from the group consisting of a pre-scan, a whole-body rough scan, and a calibration scan on a tested object to obtain a corresponding image (Abstract, Paragraphs 0020-0022, 0049, and elsewhere. See also Fig. 1 Element 10 wherein there is a scanner depicted that scans in any of the disclosed manners. The Abstract discloses the calibration.); 

setting scan parameters of an imaging scan, the scan parameters being predetermined based on the information of the implant device (Abstract, Paragraphs 0003-0004, 0027, 0035, and elsewhere.); and 
performing the imaging scan, and indicating in real time values of parameters associated with the implant device of the tested object and safety status of one or a plurality of the parameters, wherein the parameters associated with the implant device include one or a plurality of the scan parameters (Title, Abstract, Paragraphs 0002-0005, 0007-0013, and elsewhere.).
Regarding Claim 15, Graesslin teaches all elements of claim 1, upon which this claim depends.
Graesslin teaches a non-transitory computer-readable storage medium for storing computer programs, wherein when executed by a computer, the computer programs cause the computer to perform the magnetic resonance imaging scan method of claim 1 (Fig. 1 Elements 12 & 18.).
Regarding Independent Claim 16, Graesslin teaches:
A magnetic resonance imaging system, comprising: 
a display unit for indicating in real time values of parameters associated with an implant device in a tested object (See Fig. 1 Elements 18 & 18a and associated text. See Paragraphs 0011 & 0050.) and safety status of one or a plurality of the 
Regarding Claim 17, Graesslin teaches all elements of claim 16, upon which this claim depends.
Graesslin teaches the method further comprises: a control unit for determining scan parameters for performing the imaging scan based on information of the implant device in the tested object, wherein the parameters associated with the implant device include one or a plurality of the scan parameters (See Fig. 1 Element 12 & Fig. 2 and associated text. See Paragraphs 0011 & 0050.).
Regarding Claim 18, Graesslin teaches all elements of claim 17, upon which this claim depends.
Graesslin teaches the magnetic resonance imaging system further comprises an input device and a tested object information memory (Fig. 1 Elements 10, 12, 14, 16, & 18.), wherein the control unit is further used to receive information input by a user via the input device or to access to the tested object information memory to obtain the information of the implant device (Fig. 1 Elements 10, 12, 14, 16, 18, & 20.).
Regarding Claim 19, Graesslin teaches all elements of claim 17, upon which this claim depends.
Graesslin teaches the control unit is further used to obtain rated scan parameters corresponding to the implant device based on the information of the implant device, so as to obtain the scan parameters for performing the imaging scan (Abstract, Paragraphs 0020-0022, 0049, and elsewhere. See also Fig. 1 Element 10 wherein there 
Regarding Claim 20, Graesslin teaches all elements of claim 17, upon which this claim depends.
Graesslin teaches the system further comprises: a scan obtaining unit for obtaining location information of the implant device relative to a scan center of the magnetic resonance imaging system based on at least one scan from the group consisting of a pre-scan, a whole- body rough scan, and a calibration scan (Abstract, Paragraphs 0020-0022, 0049, and elsewhere. See also Fig. 1 Element 10 wherein there is a scanner depicted that scans in any of the disclosed manners. The Abstract discloses the calibration.).
Regarding Claim 22, Graesslin teaches all elements of claim 16, upon which this claim depends.
Graesslin teaches the parameters associated with the implant device include one or more parameters from the group consisting of a gradient magnetic field intensity, a radio frequency magnetic field intensity, a main magnetic field spatial gradient intensity, a temperature, and a specific absorption rate (SAR) (Paragraphs 0003, 0027, 0032 and elsewhere.).
Regarding Claim 24, Graesslin teaches all elements of claim 16, upon which this claim depends.
Graesslin teaches the display unit is further used to issue a corresponding warning when the values of the parameters exceed preset thresholds thereof (Fig. 1 
Regarding Claim 25, Graesslin teaches all elements of claim 24, upon which this claim depends.
Graesslin teaches the display unit is further used to issue a warning by changing the safety status of the parameters when the values of the parameters exceed preset thresholds thereof (Paragraph 0027.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Graesslin et al (U.S. PGPub # 2012/0086449).
Regarding Claim 23, Graesslin teaches all elements of claim 24, upon which this claim depends.
Graesslin does not explicitly teach the system further comprises an infrared camera installed in a scan cavity of the magnetic resonance imaging system to obtain a temperature of the tested object.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have comprises an infrared camera installed in a scan cavity of the magnetic resonance imaging system to obtain a temperature of the tested object because they are cheap, easy to use, and reliable.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 21,
The system of claim 20, wherein the control unit is further used to determine relatively safe scan parameters smaller than scan parameters adopted when no implant is present based on the location information of the implant device relative to the scan center of the magnetic resonance imaging system obtained by the scan obtaining unit, so as to obtain the scan parameters for performing the imaging scan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858